DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment dated 8/18/2020 has been considered and entered into the record.  Claims 1–20 have been canceled.  New claims 21–40 have been added and are examined below.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 recites the limitation "first warp,” “first weft,” “second warp,” “second weft,” “third warp,” “third weft,” in first outer layer, second outer layer, and interlayer, respectively.  There is insufficient antecedent basis for these limitations in the claim.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 29, 34, 35, and 37–39 are rejected under 35 U.S.C. 103 as being unpatentable over Massey (US 2017/0172240 A1) in view of Pezzimenti (US 2018/0098588 A1).
Massey discloses a baffle construction to form a unitary woven, seem-less construction.  Massey abstract.  The baffle construction comprises first and second outer layers with at least one interlayer positioned between the outer layers.  Id. ¶ 54, Figs. 2, 3, 6, 7.  The interlayer and outer layers join to form a plurality of corrugated pocket chambers 18a, 18b such that joints of the first outer layer and the interlayer are adjacent to the pocket chambers formed by the interlayer joining with a non-first outer layer, and joints of the second outer layer and the interlayer are adjacent to the pocket chambers formed by the interlayer joining with a non-second outer layer.  See id.  

    PNG
    media_image1.png
    421
    666
    media_image1.png
    Greyscale

Massey fails to teach the claimed at least first and second sandwiched yarns.
Pezzimenti teaches an insulated garment comprising first and second woven layers of pliable material that are integrally woven to form garment panels, wherein woven material is included as insulation between the first and second woven layers of the panel.  Pezzimenti ¶ 50. 
It would have been obvious to one of ordinary skill in the art to have used the woven insulation of Pezzimenti as insulation within the pocket chambers of the Massey baffle construction to further improve its insulative properties over those using down or loose fiberfill.  See id. ¶¶ 31–44.  Thus, claim 21 is obvious because the warp and weft yarns of the Pezzimenti woven insulation would be “sandwiched” between a first or second outer layer and the interlayer.
Claim 29 is rejected as the first and second outer layers are necessarily either transparent or nontransparent.  Claim 34 is rejected as the first and second outer layers of Massey may be made from a denier of 5D or more.  Massey ¶ 51.  The first outer, second outer, and interlayers of Massey are woven.  Id. abstract, ¶ 54.  Accordingly, claim 36 is rejected as the first outer, second outer, and interlayers are woven by first, second, and third warp and weft yarns.  Massey teaches that baffle construction may contain more Id. ¶ 54.  Accordingly, claim 39 is rejected as it would have been obvious to the ordinarily skilled artisan to have incorporated a third layer of woven insulation containing a third sandwiched yarn in the pocket chambers between the interlayers.  
Massey teaches that sufficiently high thread counts are necessary to prevent penetration and loss of down fill, however, weaving machines are limited in their thread counts and not all layers require downproofness.  See Massey ¶ 119.  Thus, it would have been obvious to the ordinarily skilled artisan to have used a thread count from about 5 to about 200 because determining the thread count for each layer of the baffle construction involved only routing skill in the art.  In re Aller, 105 USPQ 233. 
Massey also teaches that yarn denier, and by extension, layer and baffle construction thickness, are a matter of design choice dictated by the desired end product formed and its requisite properties.  Massey ¶¶ 90, 109, 132.  Accordingly, claims 37 and 38 are rejected as it would have been obvious to the ordinarily skilled artisan to have made the outer layers and the baffle construction with the claimed thicknesses because doing so would be based upon a choice to design the baffle construction, and its layers, to have particular properties.  
Claims 22–28, 30–32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Massey and Pezzimenti as applied to claim 21 above, and further in view of Foster (Us 2,607,104 A).  Massey and Pezzimenti fail to teach a shrinkage rate of the outer layers that is higher than that of the sandwiched yarn.  
Foster teaches a corrugated insulative fabric wherein the fabric is woven and formed by top and bottom outer fabric layers separated by an intermediate fabric, wherein Id. at 2:40–45.  
The ordinarily skilled artisan would have found it obvious to have made the first and second outer layers of Massey shrinkable so the interlayers of the baffle construction maintain their corrugated structure, while the insulation located within the pocket chambers stays in place.
On the other hand, claim 23 is rejected as it would have been obvious to have used woven insulation that has a higher shrink rate than the outer layers of the baffle construction to densify the insulation with in the pocket chambers of Massey improve the baffle construction’s insulative properties. 
Claims 24–27, 32, and 40 are rejected as degree of shrinkage, as well as the relative shrinkage between the outer layers and woven insulation fabric located within the pocket chambers is a result effective variable.  As explained in Foster, the degree of shrinkage of the outer layers directly affects the corrugation of the intermediate layer.  See Foster at 1:1–20, 1:54–36.  Additionally, the shrinkage of the woven insulation, and its individual yarns would densify the insulation and its insulative effect.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed shrinkage rates, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
Massey teaches that varying the denier of the materials used in the baffle construction may vary to provide a range of properties in one layer or zone of the construction relative to others (i.e., design choice).  See Massey ¶¶ 18, 90, 104, 119.  Accordingly, claim 28 is rejected as it would have been obvious to the ordinarily skilled artisan to have used yarns in the woven insulation that have a denier twice that of the outer fabric layers because doing so would be based upon a choice to design the baffle construction to have particular properties.  
Claims 30 and 31 are rejected as the first and second outer layers of the baffle construction are necessarily either transparent or nontransparent.  
Claims 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Massey and Pezzimenti as applied to claim 21, and further in view of Takayanagi (US 201/0343943 A1).  Massey and Pezzimenti fail to teach the warp and weft yarn densities of the woven insulation material the Examiner has equated with the claimed sandwiched yarns or the yarn densities of the outer fabric layers and the interlayer.
Takayanagi teaches a garment having excellent feel and cold protective properties, wherein the garment includes a multi-layer woven fabric comprising fabric layers having warp densities ranging from 250–300 ends per inch and a weft density ranging from 130–300 ends per inch.  Takayanagi abstract, ¶ 88.
The ordinarily skilled artisan would have found it obvious to look to Takayanagi in the field of insulating garments for guidance as to appropriate warp and weft densities in order to practice the invention of Massey.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786